PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Ingels, Bjarke
Application No. 35/508,560
Filed: January 8, 2020
For: TOILET PAPER HOLDER

:
: 	REPLY TO SUBMISSION 
:	FILED JULY 6, 2021
: 	
:

This is a reply to the submission filed July 6, 2021, to accept certified copy of foreign priority application in the application identified above.

In a nonprovisional international design application, 37 CFR 1.55(m) provides that the certified copy of the foreign application must be furnished in accordance with the time period and other conditions set forth in 37 CFR 1.55(g). The applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period set forth in 37 CFR 1.55(g)(1).

Applicant should note that in a design application certified copy of the foreign priority document needs to be submitted prior to issuance.  As this application has not yet issued, a petition under 37 CFR 1.55(g) of 1.55(f) is unnecessary at this time for acceptance of the certified copy.  A review of the file indicates that on July 6, 2021, applicant filed a copy of the certified copy, for EUIPO design application no. 006618666 via EFS-Web. As stated in MPEP 215 Sec. II, a “copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy.  See MPEP § 502.02, subsection V.”  Accordingly, the submission of copy of the certified copy of EUIPO design application no. 006618666 via EFS-Web does not satisfy the requirement for a certified copy of the foreign priority document to perfect the priority claim listed in the Application Data Sheet filed July 6, 2021. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and 37 CFR 1.323. See 37 CFR 1.55(g)(1).

This application file is being forwarded to the Office of Patent Application Processing (OPAP) for consideration of the request for corrected filing receipt.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.  Questions concerning status of the request for corrected filing receipt should be directed to OPAP at (571) 272-1000.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions